DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 01/11/2021, in which claims 1 - -- 15 are pending and presented for examination.

3.	This office Action is in response to a 371 application filed on January 11, claiming priority to PCT/KR2019/008565 filed 2021July 11, 2019, in which claims 1 - -15 are pending and presented for examination.

Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 03/23/2021, 07/27/2021, and 12/15/2021 based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200244956 A1), hereinafter “Lee.”

	In regard to claim 1, Lee discloses: a video decoding method (Lee, Abstract: image decoding method may comprise deriving an intra prediction mode of a current block) comprising: 
 (See Lee, Par. 0233: indicator mrl_index may be signaled depending on whether the current block is located at the upper boundary of a CTU. For example, when the current block is located at the upper boundary of a CTU, the indicator mrl_index may not be signaled; - Lee thus suggests way to determine whether a current block is in contact with an upper boundary of a largest coding unit including the current block as also indicated in Figs. 3, 7)  
when it is determined that the current block is in contact with the upper boundary of the largest coding unit, determining an upper reference line of the current block as one reference line; (See Lee, Pars. 0015, 0236 and disclosure in Claim 8 of Lee: image decoding method, wherein the prediction value for the representative sample is derived using an upper reference sample (line) of the current block)
when it is determined that the current block is not in contact with the upper boundary of the largest coding unit, determining the upper reference line of the current block based on N reference lines; (See again Lee, Par. 0043: Figs. 13A - 13E are diagrams illustrating an embodiment performing restructuring by using a plurality of upper-side reference sample lines and/or a plurality of left-side reference sample lines; Par. 0226: indicator indicating whether multiple reference sample lines are utilized for prediction may be signaled; indicator such as mrl_enabled_flag may be included in an SPS, a PPS; a flag may be an indicator indicating whether a single reference sample line is used or multiple reference sample lines are used) and 
performing prediction on the current block, based on the determined upper reference line, (See Lee, Pars. 0183, 0184: Intra-prediction of a current block may include: step S510 of deriving an intra-prediction mode, step S520 of configuring a reference sample, and/or step S530 of performing intra-prediction; See also Par. 0106: intra-prediction unit 120 may use a sample of a block as a reference sample)
Lee does not indicate explicitly that N for N reference lines is a natural number.
However, based on the disclosure of Lee, it is reasonable to assume that N is a natural  (See Lee, Figs. 13A - 13E are diagrams illustrating an embodiment performing restructuring by using a plurality of upper-side reference sample lines; Par. 0226: indicator indicating whether multiple reference sample lines are utilized for prediction; flag indicating whether a single reference sample line is used or multiple reference sample lines are used; - (“plurality of upper-side reference sample lines; multiple reference sample lines,” imply that N for N reference lines is a natural number)	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the reference of Lee, before him/her, to adapt the method of Lee, in order to implement a video decoding method comprising deriving an intra prediction mode of a current block, configuring a reference sample of the current block, and performing intra prediction for the current block based on the intra prediction mode and the reference sample, wherein the intra prediction may be representative sample-based prediction.

	In regard to claim 2, Lee discloses: the video decoding method of claim 1, wherein N is determined according to reference line information obtained from a bitstream. (See Lee, Par. 0020: position of the representative sample may be determined as a predetermined fixed position or encoded by information signaled through a bitstream; See further Par. 0185 and Par. 0226: indicator indicating whether multiple reference sample lines are utilized for prediction may be signaled; indicator such as mrl_enabled_flag may be included in an SPS, a PPS; a flag may be an indicator indicating multiple reference sample lines are used; - information contained in SPS, PPS are obtained from bitstream) 	In regard to claim 3, Lee discloses: the video decoding method of claim 2, wherein, when it is determined that the current block is in contact with the upper boundary of the largest coding unit, (See Lee, Par. 0233: indicator mrl_index may be signaled depending on whether the current block is located at the upper boundary of a CTU. For example), the reference line information is not obtained. (See again Lee as cited above in Par. 0233:  when the current block is located at the upper boundary of a CTU, the indicator mrl_index may not be signaled; - Lee thus suggests the condition that the reference line information is not obtained in regard to the current block being in contact with the upper boundary of a largest coding unit including the current block)	In regard to claim 4, Lee discloses: the video decoding method of claim 1, wherein, when N is 2, the upper reference line is determined as a second reference line in contact with an upper side of a first reference line in contact with an upper side of the current block. (See Lee, Par. 0043 and Figs. 13A – 13B: diagrams illustrating an embodiment performing restructuring by using a plurality of upper-side reference sample lines; See also Par. 0226: indicator indicating whether a single reference sample line is used or multiple reference sample lines are used; - Lee thus suggests the condition of when N is 2, the upper reference line is determined as a second reference line in contact with an upper side of a first reference line in contact with an upper side of the current block, Since N = 2 is suggested in the recitation of multiple reference sample lines)	In regard to claim 5, Lee discloses: the video decoding method of claim 1, wherein, when N is 3, the upper reference line is determined as a fourth reference line in contact with an upper side of a third reference line in contact with an upper side of a second reference line in contact with an upper side of a first reference line in contact with an upper side of the current block. (See rationale applied to above rejection of Claim 4, as applied, mutatis mutandis, to the condition of when N is 3, the upper reference line is determined as a fourth reference line such as disclosed in the additional limitation added to Claim 1 to make up Claim 5)	In regard to claim 6, Lee discloses: the video decoding method of claim 1, wherein a left reference line located in a left side of the current block is determined based on the N reference lines. (See Lee, Pars. 0327 – 0331: performing restructuring by using a plurality of upper-side reference sample lines and/or a plurality of left-side reference sample lines; restructuring may be performed using four upper-side reference sample lines and four left-side reference sample lines; Refer also to Figs. 13A – 13E, Figs. 15D, 15E; See further Par. 0347; - The disclosure of those cited paragraphs combine to teach the feature of a left reference line located in a left side of the current block being determined based on the N reference lines)   	In regard to claim 7, Lee discloses: the video decoding method of claim 1, wherein, when a reference line having no sample value exists in the upper reference line, a sample value of the reference line having no sample value is padded with a predetermined default value. (See Lee, Par. 0255: when a block containing a reference sample is not available, the unavailable reference samples in the block may be padded with one or more available neighboring reference samples; See also Pars. 0263 and 0264)	In regard to claim 8, Lee discloses: the video decoding method of claim 1, wherein, when a reference line having no sample value exists in the upper reference line, a reference sample having no sample value is padded with a value of a reference sample having a sample value, or a sample of the reference line having no sample value is regenerated by using a sample value of a reference line having a sample value. (See rationale applied in above rejection of Claim 7, on the basis of Lee, Pars. 0255, 0263 and 0264 as previously cited for the padding operation; Pars. 0327 – 0331, Figs. 13A – 13E, Figs. 15D, 15E, and Par. 0347 for sample of a reference line having no sample value being regenerated (i.e., restructured) by using a sample value of a reference line)	In regard to claim 9, Lee discloses: a video decoding method comprising: determining whether a current luma block is in contact with an upper boundary of a largest coding unit including the current luma block; (See rationale applied in rejection of Claim 1, as applied here, mutatis mutandis, to the current block being a luma block, and as related in Pars. 0075, 0076: the unit may include a luma component block, a chroma component block associated with the luma component block) when it is determined that the current luma block (See rationale applied in rejection of Claim 1, as applied here, mutatis mutandis, to the current condition) when it is determined that the current luma block is not in contact with the upper boundary of the largest coding unit, determining the upper reference line of the current luma block as two reference lines; (See again rationale applied in rejection of Claim 1, as applied here, mutatis mutandis, to the current condition) and performing prediction on a current chroma block corresponding to the current luma block, based on the determined upper reference line. (See rationale applied in rejection of Claim 1, as applied here, mutatis mutandis, to the current condition, on the basis of Lee, Par. 0198: when the current block is a chroma block, an intra prediction mode of a luma block corresponding to the chroma block can be used to derive an intra prediction mode of the chroma block. As the luma block corresponding to the chroma block, there may be one or more luma blocks)	In regard to claim 10, Lee discloses: the video decoding method of claim 9, wherein the two reference lines comprise a first reference line in contact with an upper side of the current luma block and a second reference line in contact with an upper side of the first reference line. (See rationale applied in rejection of Claim 4, as applied here, mutatis mutandis, to the current condition, on the basis of Lee, Pars. 0075, 0076: unit including a luma component block, a chroma component block associated with the luma component block)	In regard to claim 11, Lee discloses: the video decoding method of claim 9, wherein weight information and deviation information are determined based on a relationship between luma reference samples of the current luma block included in the upper reference line and a chroma reference sample in contact with an upper side of the current chroma block, (See rationale applied in rejection of Claim 9, as applied here, mutatis mutandis, to the current condition, on the basis of Lee, Par. 0198: when the current block is a chroma block, an intra prediction mode of a luma block corresponding to the chroma block can be used to derive an intra prediction mode of the chroma block. As the luma block corresponding to the chroma block, there may be one or more luma blocks (Disclosure which relates to relationship between luma and chroma as depicted in Fig. 6); Pars. 0193 and 0374: prediction may be performed by calculating the weighted sum of the inter-color component prediction value; Pars. 0190, 0191 and 0306: statistical value (i.e., deviation information) may mean at least one of an average value, a median value, a weighted average value, ) and by determining the current chroma block based on the weight information, the deviation information, and luma samples of the current luma block, (See above citations on the basis of Lee, Pars. 0190, 0191, 0193, 0306 and 0374: statistical value may mean at least one of an average value, a median value, a weighted average value, to the current condition) prediction is performed on the current chroma block. (See rationale applied in rejection of Claim 1, as applied here, mutatis mutandis, to the current condition, on the basis of Lee, Par. 0198: when the current block is a chroma block, an intra prediction mode of a luma block corresponding to the chroma block can be used to derive an intra prediction mode of the chroma block)	In regard to claim 12, Lee discloses: a video encoding method (See Lee, Pars. 0019 – 0026: image encoding method according to the present invention) comprising: determining whether a current block is in contact with an upper boundary of a largest coding unit including the current block; (See rationale applied to rejection of Claim 1 as analyzed above, since the encoding part generally performs an encoding pass reciprocal to the decoding pass as described in Fig. 2) when it is determined that the current block is in contact with the upper boundary of the largest coding unit, determining an upper reference line of the current block as one reference line; when it is determined that the current block is not in contact with the upper boundary of the largest coding unit, (See rationale applied to rejection of Claim 1 as analyzed above, and as applied here for the similar limitations of Claim 1 and Claim 12 respectively, the encoding part generally performing an encoding pass reciprocal to the decoding pass as described in Fig. 2) determining the upper reference line of the current block based on N  (See again rationale applied to rejection of Claim 1 as analyzed above, and as applied here for the similar limitations of Claim 1 and Claim 12 respectively, based on the same reasoning in regard to the encoding pass reciprocal to the decoding pass as described in Fig. 2 for Claim 1)	In regard to claim 13, Lee discloses: the video encoding method of claim 12, further comprising generating reference line information indicating a value of N. (See rationale applied to rejection of Claim 2 as analyzed above, and as applied here for the similar limitations of Claim 2 and Claim 13 respectively, the encoding part generally performing an encoding pass reciprocal to the decoding pass as described in Fig. 2; See also Lee, Par. 0043: Figs. 13A - 13E: diagrams illustrating an embodiment performing restructuring by using a plurality of left-side reference sample lines; Par. 0226: indicator indicating whether multiple reference sample lines are utilized for prediction may be signaled in determining the upper reference line of the current block based on N reference lines, wherein N is determined according to reference line information obtained from a bitstream, and N being a natural number)	In regard to claim 14, Lee discloses: the video encoding method of claim 14, wherein, when it is determined that the current block is in contact with the upper boundary of the largest coding unit, the reference line information is not generated. (See rationale applied to rejection of Claim 3 as analyzed above, and as applied here for the similar limitations of Claim 3 and Claim 14 respectively, the encoding part generally performing an encoding pass reciprocal to the decoding pass as described in the limitations of Claim 3)	In regard to claim 15, Lee discloses: the video encoding method of claim 11, wherein, when N is 3, the upper reference line is determined as a fourth reference line in contact with an upper side of a third reference line in contact with an upper side of a second reference line in  (See rationale applied to rejection of Claim 5 as analyzed above, and as applied here in regard to the limitations of Claim 5 and Claim 15 respectively, the encoding part generally performing an encoding pass reciprocal to the decoding pass as described in the limitations of Claim 5 and Fig. 2)


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Lim et al. (US 20200413069 A1) teaches IMAGE ENCODING/DECODING METHOD AND DEVICE, AND RECORDING MEDIUM STORED WITH BITSTREAM.
		Jun et al. (US 20200366900 A1) teaches IMAGE ENCODING/DECODING METHOD AND DEVICE, AND RECORDING MEDIUM STORING BITSTREAM.
		Choi et al. (US 20200195930 A1) teaches CCLM-BASED INTRA-PREDICTION METHOD AND DEVICE.
		Ko et al. (US 20200322601 A1) teaches VIDEO SIGNAL PROCESSING METHOD AND DEVICE.
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Berteau Joisil/
Examiner, Art Unit 2487
/TSION B OWENS/Primary Examiner, Art Unit 2487